UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7462



GENE ALLEN HERROLD,

                                            Petitioner - Appellant,

          versus


J. E. GUNJA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-1560-WMN)


Submitted:   November 26, 2001          Decided:    December 12, 2001


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gene Allen Herrold, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gene Allen Herrold appeals the district court’s order and

order on reconsideration denying relief on his 28 U.S.C. § 2241

(1994) petition.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Herrold v. Gunja,

No. CA-01-1560-WMN (D. Md. filed June 1, 2001, entered June 4,

2001; filed July 25, 2001, entered July 25, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                  2